UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2213


GUADALUPE DIAZ-VELASQUEZ,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 29, 2015               Decided:   November 17, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Petition dismissed in part; granted          and   remanded   in   part   by
unpublished per curiam opinion.


Anser Ahmad, AHMAD and ASSOCIATES, McLean, Virginia, for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Terri J. Scadron, Assistant Director, Hillel
R. Smith, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Guadelupe        Diaz-Velasquez,               a        native      and        citizen     of

Guatemala, petitions for review of an order of the Board of

Immigration      Appeals      (Board)       dismissing            his    appeal        from    the

immigration      judge’s      denial       of       his      applications        for    asylum,

withholding      of   removal,       and    protection            under       the    Convention

Against Torture.

     On        appeal,       Diaz-Velasquez               challenges           the      agency’s

determination         that     he     failed            to      establish           changed     or

extraordinary circumstances to excuse the untimely filing of his

asylum    application.          We     lack         jurisdiction          to     review       this

determination pursuant to 8 U.S.C. § 1158(a)(3) (2012), and find

that Diaz-Velasquez has not raised any claims that would fall

under    the    exception      set   forth          in     8    U.S.C.    §     1252(a)(2)(D)

(2012).        See Gomis v. Holder, 571 F.3d 353, 358–59 (4th Cir.

2009).     Given      this    jurisdictional              bar,    we    cannot       review    the

underlying merits of his asylum claims.                          Accordingly, we dismiss

this portion of the petition for review.

     Diaz-Velasquez          also    contends            that     the    agency       erred     in

denying his request for withholding of removal. *                                In analyzing



     * Diaz-Velasquez failed to challenge the agency’s denial of
his request for protection under the Convention Against Torture.
He has therefore waived appellate review of this claim.      See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).



                                                2
his claims, the agency did not have the benefit of our recent

decision in Hernandez-Avalos v. Lynch, 784 F.3d 944 (4th Cir.

2015), which addressed gang threats made to a family member.         We

therefore grant the petition for review in part and remand Diaz-

Velasquez’s   claim   for   withholding     of   removal   for   further

proceedings in light of Hernandez-Avalos.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                           PETITION DISMISSED IN PART;
                                          GRANTED AND REMANDED IN PART




                                  3